Title: To Thomas Jefferson from Thomas Burke, 24 September 1771
From: Burke, Thomas
To: Jefferson, Thomas


                    
                        Dr Sir
                        Norfolk Septr: 24th. 1771.
                    
                    I have long laboured to do something with Mr. Taylor but almost in vain. Altho the Question is undoubtly of greatest Importance to him Viz. whether Colo. Tuckers Assets shall be legally or Illegally administered there is no Possibility of awakeing him to his Danger. All I have been able to do is to get a faint Consent from him to use his Name in Obtaining the Injunction or Interpleader. I have written to him for his final answer, and every moment expect it.
                    
                    To morrow I set off on a long Jorney and therefore give you these few Hints lest any time should be lost. If any Scire facias is brought against the Executors here they will pray a Certiorari. If any Suit in Chancery be Commenced above Will not the Question of Mr. Hunt’s preference be favored? Will that not occasion great delay and expence for appeals &c.? In fine what think you of an action in the General Court on the Executors bond for not duly administering the Goods and Chattles according as the Law Charges? Will this bring the Question before a Jury, and can we Trust the Question with a Jury? I am putting these Queries on Supposition that Mr. Taylor will not agree to be party to a Bill of Injunction and I submit entirely to you and the Gentlemen you will Consult what Proceedings we shall next Commence. I will write to you Immediately on my return which I hope will be in three Weeks at farthest, and I hope by that time some Effectual Course may be fallen upon which may facilitate the Recovery of the Monies we are in pursuit of. I shall subjoin whatever Mr. Taylor says if I get his Answer before my Departure and if I do not I Suppose he will not answer at all. I am &c.
                    
                        P:S: Inclosed is a Copy of Mr. Taylors answer and I waited both on him and Mr. Holt. The result is Mr. Taylor will become Interpleader, or if not obliged to give Security will pray the Injunction. Of this matter I shall write fully on my return. Mean time I know you will not [omit?] any thing Necessary.
                    
                